—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Pincus, J.), rendered April 5, 1988, convicting him of murder in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s assertions, we find that the Supreme Court properly accepted his plea. The defendant was fully advised of his rights prior to the entry of the plea and he was also afforded an adequate opportunity to consult with counsel. Although his statements at the plea allocution suggested the existence of a potential defense of extreme emotional disturbance (see, Penal Law § 125.25 [1] [a]), the defendant was advised of and waived this defense in exchange for *746the minimum permissible sentence under the highest count of the indictment.
The record does not support the defendant’s contention that the court should have conducted further inquiry into a potential insanity defense. There is no general requirement that a court inquire into a possible affirmative defense unless something in the record specifically suggests that such a defense may exist (see, People v Martinez, 127 AD2d 855; People v McAllister, 114 AD2d 910). Nothing in this record suggests that the defendant suffered from a mental disease or defect or that he lacked the capacity to know or appreciate the nature and consequences of his conduct or that such conduct was wrong (see, Penal Law § 40.15).
Since the defendant voluntarily entered into the guilty plea and since his allocution was legally and factually sufficient, the judgment is affirmed. Thompson, J. P., Brown, Rubin and Eiber, JJ., concur.